Case 2:17-cv-11910-MAG-DRG ECF No. 505 filed 01/03/19                     PageID.14350       Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  USAMA J. HAMAMA, et al.,

                 Petitioners,                                   Case No. 17-cv-11910
  vs.                                                           HON. MARK A. GOLDSMITH

  REBECCA ADDUCCI, et al.,

              Respondents.
  _______________________________/

  ORDER GRANTING IN PART THE GOVERNMENT’S MOTION TO STAY (DKT. 498)

         This matter is before the Court on the Government’s motion to stay (Dkt. 498). Due to the

  lapse in appropriations that had been funding the Department of Justice, counsel for the

  Government is prohibited from working subject to limited exceptions. See 31 U.S.C. § 1342.

  Therefore, the Government seeks to stay all deadlines, including but not limited to the

  Government’s statement on re-detention due January 4, 2019, the bi-weekly reports from EOIR

  and ICE, and discovery until appropriations are restored to the Department of Justice. Petitioners

  do not oppose the Government’s motion except for any delay in the process set forth in the Court’s

  December 21, 2018 order (Dkt. 497) for individuals who seek to dismiss their individual petitions

  and seek release from detention. The Government has assured the Court that no delays are

  anticipated with respect complying with the December 21, 2018 order.

         The Court GRANTS in part the Government’s motion to stay deadlines (Dkt. 498) as

  follows: All further action in this case is stayed, pending further order of the Court, except for any

  actions allowed or required under the Court’s December 21, 2018 order. The Court may terminate

  this stay at any time, and specifically advises the parties that it may do so if the current lapse in

  appropriations is not resolved in the reasonably immediate future.

                                                    1
Case 2:17-cv-11910-MAG-DRG ECF No. 505 filed 01/03/19                   PageID.14351      Page 2 of 2



         The Court also directs the parties to contact the Court to arrange a status conference to

  discuss any issues remaining to be decided within two business days of appropriations resuming

  or termination of the stay, whichever occurs first.

         SO ORDERED.



  Dated: January 3, 2019                                s/Mark A. Goldsmith
         Detroit, Michigan                              MARK A. GOLDSMITH
                                                        United States District Judge


                                   CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and any
  unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
  addresses disclosed on the Notice of Electronic Filing on January 3, 2019.

                                                        s/Karri Sandusky
                                                        Case Manager




                                                   2
